Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with theQuarterly Report of Blyth,Inc. (the “Company”) on Form10-Q for the period endingJuly 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert B. Goergen, Chairman and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Robert B. Goergen Robert B. Goergen Chairman and Chief Executive Officer September 2, 2010 This certification is made solely for the purpose of 18 U.S.C. §1350, subject to the knowledge standard contained therein, and not for any other purpose.
